EXHIBIT EMPLOYMENT AGREEMENT BETWEEN YI XIN INTERNATIONAL COPPER INC. AND LINQUAN HU Dated August 14, 2008 THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of August 14, 2008 is entered into by and between Yi Xin International Copper Inc, a company organized and existing under the laws of the State of Delaware (the "Company"), and Linquan Hu ("Executive"), and shall become effective as of the date hereof (the "Effective Date"). WHEREAS, the Company desires to employ Executive and to enter into an agreement embodying the terms of such employment on and after the Effective Date and considers it essential to its best interests and the best interests of its shareholders to foster the employment of Executive by the Company during the term of this Agreement; and WHEREAS, Executive desires and is willing to enter into such employment with the Company and to enter into this Agreement; and NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties hereby agree as follows: 1.Definitions.
